Citation Nr: 0639840	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-08 697	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee




THE ISSUE

Eligibility for enrollment in the VA healthcare system.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to July 1964.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 decision 
of the Mountain Home, Tennessee VAMC.  Oh his February 2005 
Form 9 the veteran requested a Travel Board hearing.  
However, he subsequently withdrew this request.          


FINDINGS OF FACT

1.  The veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status, that would warrant placement in a priority 
category above category 8. 

2.  The veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  
  

CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The veteran has been notified of the controlling 
law and regulations, and of the basis for the denial of his 
claim (See the May 2004 decision and the December 2004 
statement of the case).  He has had ample opportunity to 
respond.

II.  Facts and Analysis

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans and noncompensable, 
zero percent service-connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), are a veteran of the Mexican 
border period or of World War I, or are former prisoners of 
war.  Id.  A veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in May 2004.  He acknowledged that he did not have a 
service-connected disability, and was not receiving VA 
pension benefits.  He declined to provide his financial 
information so VA could not assess whether he might qualify 
for low income status.

Based upon his nonservice-connected status, no low income 
status, and the non-applicability of any other special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  Accordingly, the May 2004 
decision denied his application for enrollment in VA 
healthcare system on the basis of the category 8 placement, 
and the filing of his enrollment application after January 
17, 2003.  

The veteran does not dispute the category 8 placement.  
However, he contends that he was not informed of the need to 
enroll prior to January 17, 2003.  Consequently, he feels 
discriminated against because other veterans in his category 
who did enroll prior to that date are able to access VA 
healthcare and he is not.  The Board is bound by the 
governing and the instructions of the Secretary, and has no 
authority to award benefits based on a determination that 
such would be equitable.  See 38 U.S.C.A. § 7104(c); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  

Since there is no provision in the law for enrollment of 
category 8 members after January 17, 2003 (regardless of 
whether or not they were aware of this deadline), the veteran 
is ineligible for enrollment in the VA health care system.  
The applicable criteria are dispositive and the veteran's 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


